Order, entered on March 28,1962, denying motion to cancel and discharge plaintiff’s judgment, unanimously affirmed, without costs. Special Term denied defendant’s application upon the ground that the relief sought was precluded by the -determinations in the prior proceedings between the parties. The situation presented was entirely different from that which had appeared before and the earlier determinations do not govern or control the determination here. The question now presented is whether the after-acquired judgment can he set off *606against plaintiff’s judgment -against defendant. Ordinarily this could be done, but here there are intervening rights of persons claiming liens against the judgment. Before the matter can be determined, these parties — the attorney who represented the plaintiff and the Federal Government, which filed a lien for -taxes — would have a right to be heard. Decision here is without prejudice to further proceedings for the same relief in. which these persons are made parties. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.